Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/08/2021 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is in response to RCE filed on 12/08/2021 for amendments filed on 10/11/2021.
Claims 1, 6-9 and 14-16 have been amended, claims 1 and 9 being independent claims.
Claims 5 and 13 has been cancelled. There are no new claims.
Claims 1-4, 6-12 and 14-17 are presented for examination. 
Claims 1-4, 6-12 and 14-17 remain pending in this application.

Response to Arguments Regarding Claim Rejections - 35 USC § 112
Applicant’s amendment and/or arguments, see page 7 of REMARKS, filed 10/11/2021, with respect to Claims 1 and 9 have been fully considered and are persuasive.  The rejection of 08/11/2021 has been withdrawn. 

 Response to Arguments Regarding Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to limitation “different calling interfaces for different operating environments are different, data generated in the different operating environments are in different formats” of independent claims 1 and 9 (see page 8-11 of REMARKS, filed 10/11/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s remaining amendment/ arguments, see page 8-11 of REMARKS, filed 10/11/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 10/11/2021, applicant puts forth in substance that:
“It is respectfully submitted that Zhu fails to disclose or suggest that the type information is an identification of the operating environment… Hence, Zhu fails to disclose the above distinguishing feature.
Gong does not cure these deficiencies of Zhu.” (See page 8 and 10 of REMARKS, filed 10/11/2021).

In response to the applicant’s argument, it is noted that the cited reference to Gong discloses acquiring type information of the operating environment, wherein the type information is an identification of the operating environment. More explicitly, Gong teaches receiving a UAV identifier indicative of a UAV type (see [0009]). The unique identifier may be any type of identifier that may uniquely identify a UAV from other UAVs (see [0157]). In addition, Gong teaches that there may be a one to one correspondence between software versions and identification modules. The software version may be unique or substantially unique to the UAV (see [0260]). The software may be an operating system of the UAV… needed to operate the UAV (see [1020]). Therefore, Gong teaches acquiring an UAV identifier indicative of a UAV type that corresponds to software (operating system) version of the UAV.

“As can be seen from par. [0054] in the description of Zhu, "the format of the listening data is related to the device type of the unmanned aerial equipment, i.e., related to the target type identifier of the unmanned aerial equipment, wherein the type identification of the unmanned aerial equipment may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operation", it is clear that although Zhu discloses the conversion of the data, however, Zhu focuses on the device type of the unmanned aerial equipment while the present application focuses on the type of the operating environment set in the unmanned vehicle. 
In Zhu, the different formats of listening data may be generated due to different device types of the unmanned aerial equipment, and the unmanned aerial equipment of Zhu uses its own device type identification to determine the corresponding type of listening data. Zhu actually does not take the operating environment set in the unmanned aerial equipment into account when performing the conversion. By contrast, in the present application, different formats of data may be generated due to different operating environments set in the unmanned vehicles, and the data structure of the data is transformed according to the data transformation logic corresponding to the type information of the operating environment. 
For the sake of making statements only, considering a case where the unmanned aerial equipment are in the same device type but have different operating environments, according to the solution of Zhu, since these unmanned aerial equipment are in the same device type, so they may generate the same format of listening data and there is thus no need to perform the conversion. However, according to the solution of amended claim 1, since the unmanned aerial equipment have different operating environments, therefore, data generated in the different operating environments are in different formats, so data transformation will be done to ensure the uniformity of the data. 
In fact, throughout the whole description of Zhu, it fails to mention any limitation about there are several different operating environments available for the unmanned vehicle, further fails to mention that different calling interfaces for different operating environments are different, the data generated in the different operating environments are in different formats as defined in amended claim 1…
Moreover, Gong also fails to disclose the distinguishing features listed above. Gong discloses that "a UAV may be inoperable without having a most recent (latest) version of the software. In some instances, the UAV may have limited functionality if the UAV does not have the software or the most updated version of the software. The limited functionality may impose stricter operational limits on the UAV, compared to a regular operational mode in which the software is fully updated", and there may be different visions of operating system in the UAV. However, the different visions of the operating system in the UAV merely have the same calling interface and generate data in the same format. Therefore, Gong also fails to mention any limitation about there are several different operating environments available for the unmanned vehicle, and different calling interfaces for different operating environments are different, data generated in the different operating environments are in different formats as defined in amended claim 1.” (See page 8 of REMARKS, filed 10/11/2021).

In response to the applicant’s argument, Examiner notes that Zhu acquires data generated in an UAV, as well as type information of the UAV to perform the data conversion. In other words, Zhu discloses the functionality where the UAV generated data is converted based on type information of the UAV. Zhu does not teach that the acquired type information of the UAV is an identification of the operating environment. However, as set forth above, such functionality to acquire identification of the UAV operating environment is disclosed by Gong. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to acquire type/ identification information of the UAV operating environment, as disclosed by Gong, and use that information in the data conversion functionality, as disclosed by Zhu, and the data structure of the data would be transformed according to the data transformation logic corresponding to the type information of the operating environment, thereby arriving at the claimed invention.


Applicant’s arguments with respect to cited reference to Dandekar (see page 10-11 of REMARKS, filed 10/11/2021) have been considered but are moot because the new ground of rejection does not rely on Dandekar reference for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to cited reference to Elkabetz (see page 11 of REMARKS, filed 10/11/2021) have been considered but are moot because the new ground of rejection does not rely on Elkabetz reference for any teaching or matter specifically challenged in the argument.

Applicant's arguments for the independent claim 9 (see page 11 of REMARKS, filed 10/11/2021) appear to stem from the applicant's assertion that limitations in similarly recited claim 1 is/ are allowable. However, as set forth above, this assertion does not hold ground, and therefore, the rejection of independent claim 9 remains.

Applicant's arguments for the dependent claims 2-4, 6-8, 10-12 and 14-17 (see page 11 of REMARKS, filed 10/11/2021) appear to stem from the applicant's assertion that respective independent claims 1 and 9 is/ are allowable. However, as set forth above, this assertion does not hold ground, and therefore, the rejection of dependent claims 2-4, 6-8, 10-12 and 14-17 persist.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Gong et al. (hereinafter, Gong, US 20160292403 A1) in view of Garst et al. (hereinafter, Garst, US 6188995 B1).

NOTE: Cited reference to Zhu (WO 2019/127229 A1) has an International Filing Date of Dec. 28, 2017 (Application No. PCT/CN2017/119446), and includes US as “Designated States”. The original version (published in Chinese, with only the Abstract in English) was previously made of record. However, a PatentScope (WIPO) machine translation version is being used for citation purpose (also previously made of record).

Regarding claim 1, Zhu discloses a data processing method based on an unmanned vehicle, which is applicable in the unmanned vehicle (see [0048] in view of Fig.3:301-304; FIG.3 illustrates a method of monitoring data acquired by monitoring an unmanned aerial vehicle device), the method comprising: 
acquiring data generated in an operating environment set in an unmanned vehicle (see [0049]-[0050]; acquiring monitoring data forwarded by the monitoring device… monitoring data is broadcasted by an unmanned aerial vehicle device through the monitoring device… transmitting data collected by various sensors on the drone device in a broadcast form) and type information of the operating environment (see [0052]-[0054]; determining a target type identifier of the unmanned aerial vehicle device… the format of the currently received listening data is determined according to a predetermined parsing rule… the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device); 
acquiring a data transformation logic corresponding to the type information from a pre-stored adaption repository (see [0055] in view of [0054]; determining a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode), wherein the pre-stored adaption repository stores data transformation logics corresponding to different type information (see [0056]-[0058]; a table corresponding to the correspondence between the database storage table (the type identifier and the data format conversion mode) is pre‐defined… the terminal pre‐stores the corresponding relationship between the device type of each different unmanned aerial vehicle device and the data conversion mode needing to perform data conversion according to the target type identifier of the carried unmanned aerial vehicle device); and
transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure (see [0058]-[0059]; currently received listening data should be converted to the desired data format … Data conversion can be performed on the received listening data after determining the target data conversion mode. That is, the received monitoring data is converted into a preset target data format (i.e., the data format acceptable by the upper UI) according to the determined target data conversion mode, namely the target data; examiner articulates that preset target (desired) data format corresponds to preset data structure; examiner also articulates that converting into a preset target data format that is acceptable by the upper UI corresponds to transforming to obtain data in compliance with a preset target data format).
Zhu further discloses wherein the type identification of the drone device may uniquely identify the device type of the drone device (see [0054]), Zhu does not explicitly disclose wherein the type information is an identification of the operating environment, there are several different operating 
Gong discloses acquiring type information of the operating environment, wherein the type information is an identification of the operating environment (see [0009]; receive a UAV identifier indicative of a UAV type; also see [0157]; The unique identifier may be any type of identifier that may uniquely identifier a UAV from other UAVs; also see [0260]; there may be a one to one correspondence between software versions and identification modules. The software version may be unique or substantially unique to the UAV; also see [1020]; the software may be an operating system of the UAV… needed to operate the UAV), there are several different operating environments available for the unmanned vehicle (see [1023]; a UAV may be inoperable without having a most recent (latest) version of the software. In some instances, the UAV may have limited functionality if the UAV does not have the software or the most updated version of the software. The limited functionality may impose stricter operational limits on the UAV, compared to a regular operational mode in which the software is fully updated; also see [1020]; the software may be an operating system of the UAV… needed to operate the UAV. For example, a user may use the software to control one or more functions of the UAV, such as power on/off, attitude control, direction control, speed control, acceleration control, and/or altitude control of the UAV; also see [1025]; software update may be transmitted from a server to the UAV; examiner articulates that the UAV with software/ operating system version that impose stricter operational limits on the UAV corresponds to outdated/ limited type operating environment available for the unmanned vehicle, while the UAV with most recent (latest/ updated) version of software/ operating system that impose regular operational mode corresponds to regular/ operational type operating environment available for the unmanned vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gong with Zhu to acquire type information 
One of ordinary skill in the art would have been motivated to cause the UAV to comply with one or more rules that are laid out by the control entity (Gong: see 1021).
Zhu (modified by Gong) does not explicitly disclose different calling interfaces for different operating environments are different, data generated in the different operating environments are in different formats.
Garst discloses different calling interfaces for different operating environments are different (see Col.7: line 49-65; APIs generally are prepared in an executable implementation which is compiled specifically for the underlying operating system. This is necessary because different operating systems provide different calling mechanisms and communications methods for such primitive operations as reading and writing a mass storage device), data generated in the different operating environments are in different formats (see Col.7: line 40-48; it (API) receives responses and results from the operating system (the particular operating system then in use), formats them in a uniform way, and returns them to the application program; formatting responses and results from the operating system in a uniform way indicate that the responses and results from the operating system in use are in different formats).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Garst with Zhu and Gong so that different calling interfaces for different operating environments are different, data generated in the different operating environments are in different formats.
One of ordinary skill in the art would have been motivated so the responses and results from the operating system can be formatted in a uniform way even if the API is prepared in any of several executable formats depending on the operating system (in Garst, see Col.7: line 40-48, also see Col.8: lines 6-7).

Regarding claim 6, Zhu (modified by Gong and Garst) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the acquiring type information of the operating environment comprises: 
acquiring data structure information of the data generated in the operating environment (see [0054]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different. In the present embodiment, in order for the terminal to parse the monitoring data to obtain the data finally displayed at the display interface of the terminal, the format of the currently received listening data needs to be determined according to a predetermined parsing rule. In this embodiment, the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device, wherein the type identification of the drone device may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operations); and 
identifying type information corresponding to the data structure information according to a predefined corresponding relationship between data structure information and type information to derive the type information of the operating environment (see [0018] determine a target type identifier of the unmanned aerial vehicle device, and determine a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode).

Regarding claim 7, Zhu (modified by Gong and Garst) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein the acquiring type information of the operating environment comprises: 
acquiring data structure information of the data generated in the operating environment (see [0054]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different. In the present embodiment, in order for the terminal to parse the monitoring data to obtain the data finally displayed at the display interface of the terminal, the format of the currently received listening data needs to be determined according to a predetermined parsing rule. In this embodiment, the format of the listening data is related to the device type of the drone device, i.e., related to the target type identifier of the drone device, wherein the type identification of the drone device may uniquely identify the device type of the drone device in order to determine the format of the listening data and the parsing method of the listening data in subsequent operations); and 
recognizing the data structure information using a preconfigured recognition model (see [0054]; the format of the currently received listening data needs to be determined according to a predetermined parsing rule) to derive the type information of the operating environment (see [0018] determine a target type identifier of the unmanned aerial vehicle device, and determine a target data conversion mode corresponding to the target type identifier according to a correspondence between a pre‐stored type identifier and a data format conversion mode).

Regarding claim 8, Zhu (modified by Gong and Garst) discloses the method according to claim 1, as set forth above. In addition, Zhu further discloses wherein data structures of the obtained data in compliance with the preset data structure are identical for data generated in different operating environments (see [0054] - [0057]; For different models or different sets of drone devices, the format of the collected status data is different; and the transmission protocol between the drone device and the monitoring device and/or the transmission protocol between the monitoring device and the terminal may also be different due to different devices, that is, the format of the listening data received by the terminal is also different… after receiving the monitoring data, the database format specified in the database storage table can be converted, so that the upper layer UI of the terminal aims at the data in the same format when the data is displayed; also see [0058]-[0059]; it may be determined that the currently received listening data should be converted to the desired data format or preset target data format (i.e., the data format acceptable by the upper UI); examiner articulates that preset target data format is a preset data structure that are the same).

As for Claims 9 and 17, the claims list all the same elements of claim 1, but in a data processing apparatus (see Zhu, Fig.12; also see [0027] and [0120]-[0121]) comprising: a memory (see Zhu, Fig.12:1003) and a processor (see Zhu, Fig.12:1002); and a non- volatile storage medium, comprising: a readable storage medium with computer instructions (see Zhu, [0026] and [0120]-[0121]) form to implement the data processing method based on an unmanned vehicle according to claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 9 and 17.  

As for Claims 14-16, the claims do not teach or further define over the limitations in claims 6-8. Therefore, claims 14-16 are rejected for the same reasons as set forth in claims 6-8 respectively.

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Gong et al. (hereinafter, Gong, US 20160292403 A1) in view of Garst et al. (hereinafter, Garst, US 6188995 B1) in view of Dandekar et al. (hereinafter, Dandekar, US 10666712 B1).

Regarding claim 2, Zhu (modified by Gong and Garst) discloses the method according to claim 1, including transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure, as set 
Dandekar discloses wherein after the transforming (see Abstract; The method may include identifying the publication from the publisher at one of the channel nodes and applying the schema to the raw data of the publication at the channel node, transforming the raw data to transformed data; also see Col.2: lines 25-29; raw data may be transformed to comply with the schema, resulting in transformed data; also see Fig.5:540), the method further comprises: transmitting the data in compliance with the preset data structure to a cloud server (see Col.11: lines 19-28; Customers may define the desired structure for their device-generated data using schemas and may have the option of predefining schemas. For example, a car manufacture may define a schema for a car engine, a coffee machine manufacturer may define a schema for an espresso machine, etc. Customers have the option to assign schemas to devices when the devices are added to the present system. When device-generated data is received in the cloud, the system validates that the data is complying with the desired schema; also see Fig.5:560).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dandekar with Zhu, Gong and Garst so that after the transforming a data structure of the data according to the data transformation logic corresponding to the type information to obtain data in compliance with a preset data structure, the method further comprises: transmitting the data in compliance with the preset data structure to a cloud server.
One of ordinary skill in the art would have been motivated to transform data from a structure that is incompatible or inconsistent with data from other devices using the schema to a structure usable across a publish-subscribe channel (Dandekar: see Col.4: lines 1-4).

Regarding claim 3, Zhu (modified by Gong, Garst and Dandekar) discloses the method according to claim 2, as set forth above. Dandekar further discloses wherein the transmitting the data in compliance with the preset data structure to a cloud server comprises: 
performing data processing (see Fig.5:550; execute the rule to process the transformed data) to the data in compliance with the preset data structure (see Fig.5:540; raw data may be transformed to comply with the schema, resulting in transformed data) to derive processed data (see Fig.5:560 “processed data”; also see Col.2: lines 50-51; process the transformed data at the channel node or other nodes that have been selected, resulting in processed data); and 
transmitting the processed data to the cloud server (see Fig.5:560; also see Col.2: lines 50-53; the processed data may then be provided to a subscriber in the publish-subscribe system; also see Col.2: lines 10-13; transformed data may be provided to a subscriber via the publish-subscribe system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dandekar with Zhu, Gong and Garst so that transmitting the data in compliance with the preset data structure to a cloud server comprises: performing data processing to the data in compliance with the preset data structure to derive processed data; and transmitting the processed data to the cloud server.
One of ordinary skill in the art would have been motivated to transform data from a structure that is incompatible or inconsistent with data from other devices using the schema to a structure usable across a publish-subscribe channel (Dandekar: see Col.4: lines 1-4).

As for Claims 10-11, the claims do not teach or further define over the limitations in claims 2-3. Therefore, claims 10-11 are rejected for the same reasons as set forth in claims 2-3.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (hereinafter, Zhu, WO 2019/127229 A1) in view of Gong et al. (hereinafter, Gong, US 20160292403 A1) in view of Garst et al. (hereinafter, Garst, US 6188995 B1) in view of Dandekar et al. (hereinafter, Dandekar, US 10666712 B1) in view of Elkabetz et al. (hereinafter, Elkabetz, US 20190340940 A1).

Regarding claim 4, Zhu (modified by Gong, Garst and Dandekar) discloses the method according to claim 3, including performing data processing to the data in compliance with the preset data structure to derive processed data, as set forth above (see Dandekar: Fig.5:540-560). Zhu (modified by Gong, Garst and Dandekar) does not explicitly disclose scheduling the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data.
Elkabetz discloses scheduling the data in compliance with the preset data structure (see [0052]; stored data is formatted in a manner that allows more efficient further processing; also see [0055]; server also pre-calculates and updates pre-calculated data filters for translating collected information into formats usable by other servers) into parallel threads for the data processing to derive the processed data (see [0107]; one or more collection post-processing programs are executed by one or more processors of the system. These post-collection processing programs are sequenced by the system configuration so that data dependencies are honored and parallel processing pipelines are correctly configured… parallel processing programs break up a processing task into many tasks that are executed independently on a plurality of computer processors; also see Fig.5 in view of [0072]-[0074] for scheduling cadence cycle processing steps to generate/ calculate forecast data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Elkabetz with Zhu, Gong, Garst and Dandekar so that performing data processing to the data in compliance with the preset data structure to derive processed data comprises: scheduling the data in compliance with the preset data structure into parallel threads for the data processing to derive the processed data.
One of ordinary skill in the art would have been motivated to enable the near real-time calculation of weather data and forecast weather data using high frequency sensor data (Elkabetz: [0034]).

As for Claim 12, the claim does not teach or further define over the limitations in claim 4. Therefore, claim 12 is rejected for the same reasons as set forth in claim 4.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeager et al. (US 20090112388 A1) discloses unmanned vehicle simulation system to promote interoperability among a number of differing types of unmanned vehicles through a common user interface, a STANAG 4586 specification.
Smith et al. (US 20090216390 A1) teaches unmanned vehicle message conversion.
Ericson et al. (US 11037187 B2) discloses cross-platform tracking of user generated data for unified data output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
1/18/22